UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-1357


CALVIN TYRONE NORTON,

                     Plaintiff - Appellant,

              v.

COLUMBUS COUNTY DEPARTMENT OF SOCIAL SERVICES, a government
body politic and corporate; ALGERNON MCKENZIE, in individual and his
official capacity as Director for Columbus County Social Services; DAVID S.
TEDDER, in his individual and his official capacity as attorney for Columbus
County Department of Social Services; KIMBERLY WILLIAMS, in her individual
and her official capacity as Child Support Enforcement Supervisor for Columbus
County Department of Social Services; CHALISSE NEELEY, in her individual
and her official capacity as Child Support Establishment Supervisor for Columbus
County Department of Social Services; JIMMY HAYNES, in his individual and
official capacity as Child Support Enforcement for Columbus County Department
of Social Services; KELLY BATTEN, in her individual and official capacity as
Child Support Enforcement for Columbus County Department of Social Services,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. W. Earl Britt, Senior District Judge. (7:17-cv-00171-BR)


Submitted: August 14, 2018                                   Decided: September 5, 2018


Before NIEMEYER, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Calvin Tyrone Norton, Appellant Pro Se. Bradley O. Wood, WOMBLE BOND
DICKINSON (US) LLP, Winston-Salem, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Calvin Tyrone Norton appeals the district court’s order dismissing his civil action

as barred by the Rooker-Feldman ∗ doctrine. We have reviewed the record and find no

error in the district court’s conclusion that it lacked subject matter jurisdiction over

Norton’s action. See Thana v. Bd. of License Comm’rs for Charles Cty., Md., 827 F.3d

314, 319-20 (4th Cir. 2016); Davani v. Va. Dep’t of Transp., 434 F.3d 712, 719 (4th Cir.

2006). However, a dismissal for lack of subject matter jurisdiction should be one without

prejudice. S. Walk at Broadlands Homeowner’s Assoc., Inc. v. OpenBand at Broadlands,

LLC, 713 F.3d 175, 185 (4th Cir. 2013). Accordingly, we modify the district court’s

order to reflect that the dismissal is without prejudice and affirm as modified for the

reasons stated by the district court. Norton v. Columbus Cty. Dep’t of Soc. Servs.,

No. 7:17-cv-00171-BR (E.D.N.C. Mar. 9, 2018); see also 28 U.S.C. § 2106 (2012). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




      ∗
         Dist. of Columbia Ct. of App. v. Feldman, 460 U.S. 462 (1983); Rooker v. Fid.
Tr. Co., 263 U.S. 413 (1923).


                                           3